DETAILED ACTION
The papers submitted on 13 July 2021, amending claims 70 and 81, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II, claims 81-89, in the reply filed on 13 July 2021 is acknowledged.  The traversal is on the grounds that as amended the claims of group I and II recite a common technical feature of the Blow-Up Ratio.  This is not found persuasive because it does not contribute over the prior art as further discussed below.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 81-89 are rejected under 35 U.S.C. 103 as being unpatentable over Prades et al. (US 2016/0326353 A1) in view of McCarthy et al. (US 2006/0255049 A1).
Regarding claim 81, Prades discloses the claimed composition including at least 80 wt% of a multimodal high density polyethylene (abstract), which overlaps the claimed range of 70-97.5 wt% of a semi-crystalline polyolefin polymer composition comprising polymers selected from polyethylene polymers and polypropylene polymers (MPEP § 2144.05), and 1-14 wt% cyclic olefin copolymer (abstract), which overlaps the claimed 2.5-30 wt% of an alicyclic polyolefin (MPEP § 2144.05). Prades further discloses the COC polymer has a glass transition temperature (Tg) of at least 65º C (¶ 43) and the composition may be injection molded (¶¶ 1+, 113+)
Prades does not appear to expressly disclose injection blow molding with the composition.
However, McCarthy discloses a conventional injection stretch blow molding process (title/abstract) which includes pre-heating injection molded preforms at temperatures of 190-240º F. (88-115º C.) and heat setting temperatures of 200-350º F. (93-177º C.) (¶¶ 23, 59) and 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to use the composition of Prades in the ISBM process of McCarthy, in order to obtain the desired properties of the Prades composition in a conventional process with expected results. 
Regarding claim 82, McCarthy suggests the blow-molding temperature is from 2.5-40° C. above the glass transition temperature of the alicyclic polyolefin composition (¶¶ 23, 59, MPEP § 2144.05).
Regarding claim 83, McCarthy suggests the blow-molding temperature is from 5-25° C. above the glass transition temperature of the alicyclic polyolefin composition (¶¶ 23, 59, MPEP § 2144.05).
Regarding claim 84-85, Prades discloses multi-modal HDPE (abstract, ¶¶ 51, 76).
Regarding claim 86, Prades discloses an amorphous alicyclic polyolefin composition (¶ 8).
Regarding claim 87, Prades further discloses the COC polymer has a glass transition temperature (Tg) of at least 65º C (¶ 43, MPEP § 2144.05)
Regarding claim 88-89, Prades discloses the COC polymer is preferably ethylene-norbornene copolymer (¶¶ 7+, 39).

Conclusion
Tatarka; Paul D. et al.
US 2019/0002178 A1
Tatarka; Paul D. et al.
US 9,452,593 B2
Berger; Kenneth R. et al.
US 5,954,224 A
PRADES FLORAN et al.
WO 2015/101667 A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742